Citation Nr: 0844440	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-06 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
bilateral hearing loss and tinnitus and assigned the ratings 
currently on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran manifests Level IV hearing in the right ear 
and Level II hearing in the left ear.

2.  The veteran currently receives the highest schedular 
rating for tinnitus, and does not present such an exceptional 
or unusual disability picture as to render the schedular 
rating criteria impractical.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.85, 
Diagnostic Code 6100, 4.86 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for tinnitus are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.21, 4.87, Diagnostic Code 6260 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Due to the nature of this claim, as it is specifically an 
appeal of the initial ratings assigned in conjunction with 
the grants of service connection, adequate notice was not 
delivered prior to the initial assignment of the ratings.  
However, once service connection is granted, a claim is 
substantiated and prior notice defects are rendered non-
prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thus, VA's duties to notify with respect to the claims for 
increased ratings for hearing loss and tinnitus have been 
satisfied.

VA also has a duty to assist the veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2008).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  The veteran was 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled.

Disability Evaluation

The veteran seeks a compensable evaluation for his service 
connected bilateral hearing loss, and a higher rating for his 
service-connected tinnitus currently evaluated as 10 percent 
disabling.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008). 

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, in the present case, the severity of 
the veteran's hearing loss and tinnitus appear to have 
remained stable throughout the appellate period.  Thus, 
separate or staged ratings are not required in this case. 

Hearing loss

Service connection was established for bilateral hearing loss 
by rating decision in March 2004 and evaluated as 
noncompensably disabling under DC 6100.  In assigning a 
noncompensable evaluation for the veteran's hearing loss, the 
RO considered the veteran's pertinent history and the 
objective medical findings.  In a VA audiological evaluation 
conducted in November 2003, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
85
95
LEFT
15
15
35
75
95

The puretone threshold average from 1000 to 4000 hertz (Hz) 
recorded for the right ear was 69 decibels, and was 55 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 86 percent for the right ear and 84 
percent for the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of III for the right ear (66 to 73 average 
puretone threshold, with between 84 and 90 percent speech 
discrimination).  Based on the same table, these results 
yield a numerical designation of II for the left ear (50 to 
57 percent average puretone decibel hearing loss, with 
between 84 and 90 percent speech discrimination).  Entering 
the category designation of II for the better ear and III for 
the poorer ear into Table VII produces a noncompensable 
evaluation under DC 6100.

Subsequent to the veteran's disagreement with the initial 
rating assigned, VA afforded the veteran with a new 
examination in April 2005 for the purpose of establishing the 
current severity of his hearing impairment.  Upon that exam, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
80
90
LEFT
15
10
30
70
90

The puretone threshold average from 1000 to 4000 hertz (Hz) 
is 64 decibels for the right ear, and 50 decibels for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 78 percent for the right ear and 88 percent for 
the left ear.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of IV for the right ear (58 to 65 average 
puretone threshold, with between 76 and 82 percent speech 
discrimination).  Based on the same table, these results 
continue to yield a numerical designation of II for the left 
ear (50 to 57 percent average puretone decibel hearing loss, 
with between 84 and 90 percent speech discrimination).  
Entering the category designation of II for the better ear 
and IV for the poorer ear into Table VII continues to produce 
a noncompensable evaluation under DC 6100.

The Board has also considered whether the medical evidence of 
record shows that the veteran has an exceptional pattern of 
hearing impairment that warrants consideration under 
38 C.F.R. § 4.86.  The Board finds that the veteran's pattern 
of hearing loss does not demonstrate a puretone threshold 
loss of 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz), nor does the 
veteran present a threshold loss of 30 decibels or less at 
1000 Hz, and 70 decibels or more at 2000 Hz.  Table VIa is, 
therefore, inapplicable.  38 C.F.R. § 4.86 (2008).  

While the Board acknowledges the difficulties that can be 
presented by even a minor hearing loss, the pertinent case 
law provides that the assignment of disability ratings for 
compensation of hearing impairments are to be derived solely 
by the mechanical application of the ratings schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Accordingly, based on the veteran's audiometric 
evaluations of record, an initial compensable rating is not 
warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  

Tinnitus

The veteran, who is in receipt of a single 10 percent rating 
for recurrent tinnitus under Diagnostic Code 6260, contends 
that because he has tinnitus in both ears, he should be 
awarded separate 10 percent ratings for each ear.  See, e.g., 
VA Form 9, March 2005.  However, DC 6260 specifically states 
"Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  38 C.F.R. § 4.87, DC 6260, Note 2 (2008).  As 
the veteran currently receives the schedular maximum for 
tinnitus under DC 6260, a higher schedular rating for 
tinnitus is not available. 

Conclusion

The Board has also considered whether an extraschedular 
rating is warranted in this case, but finds that the evidence 
of record does not present "an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  Specifically, there has been no 
assertion or showing by the appellant that his service-
connected tinnitus and/or hearing loss have presented marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of these factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt provision does not apply.  
An increased rating for tinnitus or hearing loss is not 
warranted on either a schedular or extraschedular basis.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


